Citation Nr: 0303304	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  01-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to August 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
by the Winston-Salem, North Carolina RO.  


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received following a April 2000 rating decision by which 
an increased (50 percent) rating for PTSD was granted; the 
rating was later increased to 70 percent.

2.  In February 2003, prior to the promulgation of the 
Board's decision in the appeal, the veteran submitted a 
statement withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw an appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204.  When an appellant does so, the withdrawal 
effectively creates a situation where there no longer exists 
any allegation of error of fact or law.  Consequently, in 
such an instance, the Board does not have jurisdiction to 
review the appeal.  A dismissal is appropriate in such a 
case. 38 U.S.C.A. § 7105(d).

In the case at hand, the veteran expressly withdrew his 
appeal.  This is certainly permissible under the Board's 
rules of practice so long as it is done in writing, which the 
veteran did.  38 C.F.R. § 20.204.  Given the veteran's clear 
intent to withdraw as expressed in correspondence received in 
February 2003, further action by the Board is not 
appropriate.  38 U.S.C.A. § 7105(d).


ORDER

The appeal for entitlement to an increased rating for PTSD is 
dismissed.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

